Citation Nr: 9921645	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  97-10 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $7,178.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran had active service from January 1952 to January 
1954.  This appeal arises from a May 1996 decision of the 
Committee on Waivers and Compromises at the Debt Management 
Center in St. Paul, Minnesota, which denied the veteran's 
request for waiver of recovery of an overpayment of improved 
pension benefits in the amount of $7,178, on the basis that 
the request was not received in a timely manner.  Thereafter, 
the case was transferred to the New York, New York Regional 
Office (RO), which is currently handling the present appeal.  


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has stated that the Board must make a determination as to the 
adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

A central issue in this case involves whether the veteran 
submitted a timely request for waiver of recovery of an 
overpayment of improved pension benefits.  The record shows 
that by letter in December 1994, VA notified the veteran that 
information had been received that could affect the amount of 
his pension entitlement.  It was notified that they were 
proposing to reduce or terminate benefits effective in 
February 1992.  The veteran was asked to sign an enclosed 
statement if he wanted the RO to take immediate action on his 
award so as to lessen any possible overpayment.  The signed 
enclosure was returned to the RO the following month along 
with a memorandum from his representative.  Therein, it was 
requested that the VA take immediate action to lessen any 
possible overpayment.  It was then stated:  "However, should 
there be an overpayment created after a final review by the 
IVM committee, it is requested that this memorandum serve as 
a request for waiver of said amount."  The record shows that 
his pension award was then retroactively reduced, effective 
February 1, 1992, and that the action had created an 
overpayment.  Thereafter, a notice of overpayment in the 
amount of $7,178 and a letter explaining his rights to file a 
claim for waiver of recovery within a 180-day time limit was 
issued to the veteran on March 23, 1995.  In its May 1996 
decision, the Committee on Waivers denied the veteran's 
request for waiver of recovery of the $7,178 overpayment as 
untimely, indicating that the waiver request was received on 
April 8, 1996, more than 180 days following the notice of 
indebtedness.  After reviewing the record, the Board notes 
that the veteran's waiver request regarding the $7,178 
overpayment is not of record.  In fact, the only waiver 
request of record was received from the veteran's 
representative on March 29, 1996, and it pertained to an 
additional $4,430 overpayment created by action of the RO in 
February 1996.  Moreover, it does not appear that the RO has 
considered the January 1995 memorandum from the veteran's 
representative.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should associate with the 
claims folder the veteran's request for 
waiver of recovery of the overpayment of 
pension benefits at issue, which 
evidently was received on April 8, 1996.  

2.  The RO should contact VA's Debt 
Management Center and request that any 
correspondence received at the DMC 
regarding the overpayment at issue be 
forwarded to the RO.  All documentation 
obtained must be associated with the 
claims folder.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claim with consideration 
being specifically given to the January 
1995 memorandum from the representative 
and whether claims for waiver can be 
submitted prospectively.  If the decision 
remains adverse to him, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the applicable 
time to respond thereto.   

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



